Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of a photolithography tool, allegedly encompassed by claims 1-4, 6-10, and 14-20, and the species of edge placement error (EPE), allegedly encompassed by claims 1-4, 6-10, and 14-20 in the reply filed on November 17, 2020 is acknowledged. However, applicant’s identification of the claims encompassing each species is incorrect. Instead, the species of a photolithography tool is encompassed by claims 6, 13, and 20, with claims 2, 8, and 14, respectively, being generic. And the species of edge placement error (EPE) is encompassed by claim 15, with claim 14 being generic. 
The traversal is on the following ground(s):
The Office asserts that the above species are mutually exclusive, but provides no basis for any serious search or examination burden apart from general statements of what might qualify as a serious burden. 
This is not found persuasive because there is no Office policy requiring any basis for any serious search or examination burden other than as provided in the election/restriction requirement. 
Also, at least the mere difference in the terms identifying each invention/species in the election/restriction requirement is prima facie evidence that the inventions/species have acquired a separate status in the art due to their recognized divergent subject matter, or the inventions/species require a different field of search 
	The traversal is also on the following grounds:
Further, there is no serious search and/or examination burden because there is significant overlap in the subject matter between the alleged species within each of Group I and Group II. For example, there is overlap in Group I because all of alleged species in Group I are semiconductor fabrication tools (see, e.g., Specification, [0071], [0091], and [0099]). Similarly, there is overlap in Group II because all of the alleged species of Group II are used to derive fabrication metrology data (see, e.g., Specification, [0035] and [0040]). 
This traversal is not found persuasive because, as elucidated in the election/restriction requirement the species are mutually exclusive including because they are related inventions in the same statutory class, and, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention, i.e., there is no product (or process) that would infringe both of the identified inventions. See MPEP §§ 806.04(b), 806.04(d), 806.04(D, and 806.05. 
In any case, the reasons for insisting on restriction set forth in MPEP § 808 have been clearly met.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 17, 2020.


Specification
The disclosure is objected to because of the following informalities: 
Paragraph 60: is based the non-co. 
Appropriate correction is required.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-10, and 13-20, is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gao (20150006097).
	In paragraphs 2-4, 14-16, 19, 25-27, 29-34, 37-40, 42-44, 48, 51-54, 56, 58-60, 63-67, 70, 76, 77, 79, 80, 82, 84-89, 91, 92, and 94-96, and claims 1, 7, 9, 11, 12, 18, and 19, Gao discloses the following:
	Re claim 1: A method of facilitating yield “higher yield”/“yield management” of functional “functionality”/“performance” microelectronic devices in coordination with semiconductor fabrication, the method comprising: gathering “collected”/“collection” fabrication “fabrication” metrology “metrology” data “data” of a semiconductor wafer “semiconductor wafer,” wherein the fabrication metrology data includes measurements “measurements” of one or more characteristics “characteristics” of the semiconductor wafer formed during the semiconductor fabrication, each measurement being associated with a corresponding spatial location “locations”/“sections”/“units”/“portion”/“area” of the semiconductor wafer where such measurement is made; detecting non-conformities “defects” of the semiconductor wafer based on the gathered fabrication metrology data; identifying a non-conforming region of the semiconductor wafer, wherein the non-conforming region includes an aggregation “aggregation”/“aggregated”/“aggregate”/“group” of neighboring (at least consistent with any way applicant discloses the claimed scope of the language “neighboring” including in the specification, paragraph 86) non-conformities; determining a systemic “device(s)” impact “impact” (at least consistent with any way applicant discloses the claimed scope of the language “systemic impact” including in the specification paragraph 53) of the 
	Re claim 2: The method of claim 1, wherein ameliorating the non-conformities in the non-conforming region comprises: choosing at least one semiconductor fabrication tool “tool(s)”; selecting at least one change “adjustment” in operation of the at least one chosen semiconductor fabrication tool, wherein the at least one change alters the semiconductor fabrication (¶ 44); simulating “simulation” a semiconductor wafer fabrication in accordance with the at least one selected change in the operation of the at least one chosen semiconductor fabrication tool; and estimating “estimate” an effect of electrical-mechanical properties or functionality of microelectronic devices “the estimated values of one or more final device performance metrics” formed by the simulated semiconductor wafer fabrication. 
	Re claim 3: The method of claim 1, wherein ameliorating non-conformities in the non-conforming region comprises: choosing a combination “combined” of multiple “multiple” semiconductor fabrication tools (¶ 53); selecting at least one change in operation of each of the chosen combination of semiconductor fabrication tools, wherein the changes alter the semiconductor fabrication; simulating a semiconductor wafer fabrication in accordance with the at least one selected change in the operation of each of the chosen combination of semiconductor fabrication tools; and estimating an 
	Re claim 4: The method of claim 1, wherein ameliorating non-conformities in the non-conforming region comprises at least one change in the operation of at least one semiconductor fabrication tool, wherein the at least one change alters the semiconductor fabrication. 
	Re claim 6: The method of claim 2 wherein the at least one semiconductor fabrication tool comprises a photolithography “lithography” tool. 
	Re claim 7: A non-transitory computer-readable storage “storage” medium “non-transitory computer-readable medium” storing instructions “instructions” to be executed “execute(d)” by one or more processors “one or more processors” in coordination with semiconductor fabrication of a semiconductor wafer, wherein the instructions cause the one or more processors to: gather fabrication metrology data of the semiconductor wafer, wherein the fabrication metrology data includes measurements of one or more characteristics of the semiconductor wafer formed in the semiconductor fabrication, each measurement being associated with a corresponding spatial location of the semiconductor wafer where such measurement is made; detect non-conformities of the semiconductor wafer based on the gathered fabrication metrology data; identify a non-conforming region of the semiconductor wafer, wherein the non-conforming region includes an aggregation of neighboring non-conformities; determine a systemic impact of the non-conformities in the non-conforming region on the functionality of microelectronic devices formed at least in part by the non-conforming region; and ameliorate the non-conformities in the non-conforming region 
	Re claim 8: The non-transitory computer-readable storage medium of claim 7, wherein the instructions to ameliorate the non-conformities in the non-conforming region cause the one or more processors to choose at least one semiconductor fabrication tool; select at least one change in the operation of the at least one chosen semiconductor fabrication tool, where the at least one change alters the semiconductor fabrication; simulate a semiconductor wafer fabrication in accordance with the at least one selected change in operation of the at least one chosen semiconductor fabrication tool; and estimate an effect of electrical-mechanical properties or functionality of microelectronic devices formed by the simulated semiconductor wafer fabrication. 
	Re claim 9: The non-transitory computer-readable storage medium of claim 7, wherein the instructions to ameliorate the non-conformities in the non-conforming region cause the one or more processors to choose a combination of multiple semiconductor fabrication tools; select at least one change in the operation of at least one of the chosen combination of semiconductor fabrication tools, wherein the changes alter the semiconductor fabrication; simulate a semiconductor wafer fabrication in accordance with the at least one selected change in the operation of each of the chosen combination of semiconductor fabrication tools; and estimate an effect of electrical-mechanical properties or functionality of microelectronic devices formed by the simulated semiconductor wafer fabrication. 
	Re claim 10: The non-transitory computer-readable storage medium of claim 7, wherein the instructions to ameliorate the non-conformities in the non-conforming region cause the one or more processors to select at least one change in the operation of 
	Re claim 13: The non-transitory computer-readable storage medium of claim 8 wherein the at least one semiconductor fabrication tool comprises a photolithography tool. 
	Re claim 14: A method of facilitating yield of functional microelectronic devices in coordination with semiconductor fabrication, the method comprising: gathering fabrication metrology data of a semiconductor wafer, wherein the fabrication metrology data includes measurements of one or more characteristics of the semiconductor wafer formed during the semiconductor fabrication, each measurement being associated with a corresponding spatial location of the semiconductor wafer from where such measurement is made; detecting non-conformities of the semiconductor wafer based on the gathered fabrication metrology data; identifying a non-conforming region of the semiconductor wafer, wherein the non-conforming region includes an aggregation of neighboring non-conformities; and determining a systemic impact of the non-conformities in the non-conforming region on functionality of microelectronic devices formed at least in part by the non-conforming region. 
	Re claim 15: The method of claim 14, wherein: the fabrication metrology data comprises measurements from multiple semiconductor wafers “multiple wafers” using a stack “stack”/“multi-layer” of patterns “pattern(ed)” of materials “material(s)” as layers “layers” of the microelectronic devices being fabricated; and gathering the fabrication metrology data comprises measuring or calculating fabrication metrology data comprising edge placement “edge inspection” error “defect” (EPE). 

	Re claim 17: The method of claim 14, wherein the functionality of the microelectronic devices formed at least in part by the non-conforming region is selected from a group consisting of: physical properties “physical properties,” arrangement or orientation relative to corresponding neighboring devices of each of the microelectronic devices, and physical functionality; electrical properties, electrical interactions relative to corresponding neighboring devices of each of the microelectronic devices, and electrical functionality; electrical-magnetic properties, electrical-magnetic interactions relative to corresponding neighboring devices of each of the microelectronic devices, and electrical-magnetic functionality; and electrical-mechanical interactions relative to corresponding neighboring devices of each of the microelectronic devices, and electrical-mechanical functionality. 
	Re claim 18: The method of claim 14, wherein determining the systemic impact comprises estimating electrical-mechanical properties or functionality of a physical pattern of the non-conforming region of the semiconductor wafer. 
	Re claim 19: The method of claim 14, wherein determining the systemic impact comprises modeling electrical-mechanical properties or functionality of the microelectronic devices formed at least in part by the non-conforming region of the semiconductor wafer. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gao as previously applied to claim 15, and further in combination with Shin (20170024510).
	In addition to the previously applied disclosure of Gao, Shin discloses the following:
	Re claim 15: fabrication metrology data comprising edge placement “edge placement error (EPE).”
	Moreover, it would have been obvious to combine the disclosures of Gao and Shin as follows:
	Re claim 15: fabrication metrology data of Gao comprising edge placement error (EPE). 
	In particular, it would have been obvious to combine the disclosures of Gao and Shin because it would facilitate the edge inspection of Gao. It would have been further obvious to combine the disclosures of Gao and Shin because the applied “edge inspection tool” of Gao would facilitate inspection of the edge placement error of Shin.

Response to Arguments
Applicant's remarks filed November 17, 2020 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.

	
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
May 12, 2021